Appellant presents but three points in his motion for rehearing. Each has been considered. While Dr. Edens had practiced medicine only about ten years, and frankly said he did not profess to be an alienist, the record shows that on a number of occasions he had seen and conversed with appellant; also that he had testified without objection that the statements and conversations of appellant with and to him were entirely rational; also without objection, that there was nothing in any statement made by appellant about any matter which indicated to the mind of witness that appellant was of unsound mind. We have no doubt that the trial court was well within his discretion in such case in allowing said witness to testify in this connection that in his opinion and from his observation and conversations with appellant, the latter was sane at the time. Shields v. State, above referred to.
We have again examined each bill of exception presenting complaint of remarks of the trial court to appellant's counsel at different stages of the proceedings, but think the legal propositions applicable are correctly stated in the original opinion of this court. We think there is nothing in the other point attempted to be made.
The motion for rehearing will be overruled.
Overruled.